DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claim 17(and dependent claims 18-20) have overcome the 112(b) rejections from the previous office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozasa (USPGPUB DOCUMENT: 2016/0337757, hereinafter Ozasa).


Re claim 16 Ozasa discloses in Fig 7 an electronic device comprising:
a first structure(60);
a second structure(10) coupled (by way of 72/71/30/20) to the first structure(60); and
an adhesive member(three-layered structure 71) [0086]   disposed between the second structure(10) and the first structure(60) to attach the second structure(10) to at least a partial region of the first structure(60),
wherein the adhesive member(three-layered structure 71) [0086]   includes an adhesive portion(pressure sensitive adhesive)[0086] for attaching the first structure(60) and the second structure(10), and at least one non-adhesive portion (non-adhesive tape)[0086] extending from the adhesive portion(pressure sensitive adhesive)[0086] and integrally formed with the adhesive portion(pressure sensitive adhesive)[0086].

Regarding the limitation(s) “wherein the adhesive member includes an adhesive portion and at least one non-adhesive portion”, Ozasa discloses an adhesive member comprising a pressure sensitive adhesive portion and a non-adhesive tape portion.  This is being interpreted as corresponding to the adhesive member includes an adhesive portion and at least one non-adhesive portion as the applicant discloses the adhesive member includes an adhesive portion and at least one non-adhesive portion as a result of the pressure sensitive adhesive and non-adhesive tape as evidenced in paragraph [0052, 0056] of the specification.  



Re claim 17 Ozasa discloses the electronic device of claim 16, wherein the adhesive member(three-layered structure 71) [0086]   includes:
a base member including a first member surface(middle layer of three-layered structure 71) facing the second structure(10) and a second member(top layer of 71) surface facing the first structure(60) in a direction opposite to the first member surface(middle layer of three-layered structure 71),
a first adhesive layer(bottom layer of 71) disposed on at least a partial region between the first member surface(middle layer of three-layered structure 71) and the second structure(10), and
a second adhesive layer(72) disposed on at least a partial region between the second member(top layer of 71) surface and the first structure(60).

Re claim 18 Ozasa discloses the electronic device of claim 17, wherein adhesive strength of the first adhesive layer(bottom layer of 71) is greater than or equal to adhesive strength of the second adhesive layer(72) (since 71/72 are double sided tape, this may be interpreted as wherein adhesive strength of the first adhesive layer is equal to adhesive strength of the second adhesive layer ).

Re claim 19 Ozasa discloses the electronic device of claim 17, wherein the non-adhesive portion (non-adhesive tape)[0086] includes a region in which the first adhesive layer(bottom layer of 71) is removed (see Fig 7 of Ozasa).

Re claim 20 Ozasa discloses the electronic device of claim 17, the non-adhesive portion (non-adhesive tape)[0086] includes a region including a non-adhesive layer (it is possible to form a non-adhesive area that is not covered by pressure sensitive adhesive)[0086] disposed on the first adhesive layer(bottom layer of 71). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPGPUB DOCUMENT: 2016/0255182, hereinafter Lee) in view of Ozasa (USPGPUB DOCUMENT: 2016/0337757, hereinafter Ozasa).


Re claim 1 Lee discloses in Fig 3, please see modified figure in office action, an electronic device comprising: a housing(housing of 100) comprising a first side(please see region labelled ‘first side”), a second side(B) facing away from the first side(please see region labelled ‘first side”), and a lateral side(please see region labelled ‘lateral side”) surrounding a space between the first side(please see region labelled ‘first side”) and the second side(B); a front plate(1) disposed on the first side(please see region labelled ‘first side”) of the housing(housing of 100); a display(4SS) disposed between the front plate(1) and the first side(please see region labelled ‘first side”) such that at least part thereof is exposed through the front plate(1); at least one functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096] disposed between the display(4SS) and the first side(please see region labelled ‘first side”); and an adhesive member(6/5) disposed between the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096] and the first side(please see region labelled ‘first side”) to attach the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096] to the housing(housing of 100), 


Lee does not specifically teach wherein the adhesive member(6/5) comprises an adhesive portion(adhesive 6)[0100] attached between the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096] and the first side(please see region labelled ‘first side”), and at least one non-adhesive portion(metal 5)[0106] extending from the adhesive portion(adhesive 6)[0100].

Ozasa discloses in Fig 7 wherein the adhesive member(three-layered structure 71) [0086] comprises an adhesive portion(pressure sensitive adhesive)[0086] and at least one non-adhesive portion(non-adhesive area 71b)[0086] extending from the adhesive portion(pressure sensitive adhesive)[0086] and integrally formed (three-layered structure 71) [0086]  with the adhesive portion.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ozasa to the teachings of Lee in order to achieve a electronic device with improved characteristics [0088, Ozasa].  In doing so, wherein the adhesive member(three-layered structure 71) [0086] comprises an adhesive portion(pressure sensitive adhesive)[0086] attached between the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096 of Lee] and the first side(please see region labelled ‘first side” of Lee), and at least one non-adhesive portion(non-adhesive area 71b)[0086] extending from the adhesive portion(pressure sensitive adhesive)[0086] and integrally formed (three-layered structure 71) [0086]  with the adhesive portion.


Regarding the limitation(s) “at least one non-adhesive portion and the adhesive portion”, Ozasa discloses an adhesive member comprising a pressure sensitive adhesive portion and a non-adhesive tape portion.  This is being interpreted as corresponding to the at least one non-adhesive portion and the adhesive portion as the applicant discloses the adhesive member includes an adhesive portion and at least one non-adhesive portion as a result of the pressure sensitive adhesive and non-adhesive tape as evidenced in paragraph [0052, 0056] of the specification.  



    PNG
    media_image1.png
    525
    602
    media_image1.png
    Greyscale





Re claim 2 Lee and Ozasa disclose the electronic device of claim 1, wherein the adhesive member(three-layered structure 71) [0086]  comprises: a base member comprising a first member surface(middle layer of three-layered structure 71) facing the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096 of Lee] and a second member(top layer of 71) surface facing the housing in a direction opposite to the first member surface(middle layer of three-layered structure 71); a first adhesive layer(bottom layer of 71) disposed on at least a partial region between the first member surface(middle layer of three-layered structure 71) and the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096 of Lee]; and 
a second adhesive layer(72) disposed on at least a partial region between the second member(top layer of 71) surface and the first side.

Re claim 3 Lee and Ozasa disclose the electronic device of claim 2, wherein adhesive strength of the first adhesive layer(bottom layer of 71) is greater than or equal to adhesive strength of the second adhesive layer(72) (since 71/72 are double sided tape, this may be interpreted as wherein adhesive strength of the first adhesive layer is equal to adhesive strength of the second adhesive layer ).

Re claim 4 Lee and Ozasa disclose the electronic device of claim 2, wherein the non-adhesive portion (non-adhesive tape)[0086] comprises a region in which the first adhesive layer(bottom layer of 71) is removed(see Fig 7 of Ozasa).

Re claim 5 Lee and Ozasa disclose the electronic device of claim 2, wherein the non-adhesive portion (non-adhesive tape)[0086] comprises a region in which both of the first adhesive layer(bottom layer of 71) and the second adhesive layer(72) are removed(see Fig 7 of Ozasa).

Re claim 6 Lee and Ozasa disclose the electronic device of claim 2, wherein the non-adhesive portion (non-adhesive tape)[0086] comprises a region including a non-adhesive layer disposed on the first adhesive layer(bottom layer of 71).

Re claim 7 Lee and Ozasa disclose the electronic device of claim 6, wherein the non-adhesive layer comprises a printed layer or a tape(non-adhesive tape)[0086].

Re claim 8 Lee and Ozasa disclose the electronic device of claim 2, wherein the non-adhesive portion (non-adhesive tape)[0086] comprises a region comprising a non-adhesive layer disposed on the first adhesive layer(bottom layer of 71) and the second adhesive layer(72).

Regarding the limitation “wherein the non-adhesive portion comprises a region comprising a non-adhesive layer disposed on the first adhesive layer and the second adhesive layer ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  


Re claim 9 Lee and Ozasa disclose the electronic device of claim 2, wherein the adhesive portion(pressure sensitive adhesive)[0086] is formed with a specific interval and a specific length(see Fig 7 of Ozasa), and is formed to be bent (bent)[0093 of Ozasa] at least once in opposite directions.

Re claim 10 Lee and Ozasa disclose the electronic device of claim 9, wherein the non-adhesive portion (non-adhesive tape)[0086] extends from at least one of both ends of the adhesive portion(pressure sensitive adhesive)[0086] (see Fig 7 of Ozasa).

Re claim 11 Lee and Ozasa disclose the electronic device of claim 9, wherein an outer and/or inner corner of the bent portion of the adhesive portion(pressure sensitive adhesive)[0086] are curved (since the adhesive portion is bent, this may be interpreted as curved)[Fig 9 of Ozasa].

Re claim 12 Lee and Ozasa disclose the electronic device of claim 1, wherein the functional member(digitizer panel 4 is a conductive member and may therefore be interpreted as a functional member)[0096 of Lee] comprises a polymer member, a conductive member, or a waterproof member.


Re claim 14 Lee and Ozasa disclose the electronic device of claim 1, wherein a corresponding region of the housing(housing of 100 of Lee) corresponding to the non-adhesive portion (non-adhesive tape)[0086] comprises a recess receiving the non-adhesive portion (see recess Fig 7 of Ozasa).

Re claim 15 Lee and Ozasa disclose the electronic device of claim 14, wherein the recess  (see recess Fig 7 of Ozasa)is lower than the first side of the housing(housing of 100 of Lee), and is deeper than a thickness of the non-adhesive portion(non-adhesive tape)[0086].


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPGPUB DOCUMENT: 2016/0255182, hereinafter Lee) and Ozasa in view of Jeong (USPGPUB DOCUMENT: 2016/0062516, hereinafter Jeong).

Re claim 13 Lee and Ozasa disclose the electronic device of claim 12, 

Lee and Ozasa do not specifically teach wherein the conductive member comprises film-type or plate-type Copper.

Jeong discloses in Fig 11 wherein the conductive member(371/372) comprises film-type or plate-type Copper[0147].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Jeong to replace the material of Lee and Ozasa’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Response to Arguments

Applicant’s arguments with respect to claim 1 & 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819